FY4-W
                                       ELECTRONIC RECORD




 COA #         01-13-00723-CR                         OFFENSE: 22.021 (Agg Sex Assault)

               William Hayward Freeman, Sr. v.
 STYLE:        The state of Texas                     COUNTY:         Harris

 COA DISPOSITION:          AFFIRM                     TRIAL COURT:    182nd District Court


 DATE: 10/30/2014                       Publish: NO   TC CASE #:      1322259




                             IN THE COURT OF CRIMINAL APPEALS


              William Hayward Freeman, Sr. v.
     STYLE:   The State of Texas

              PfLO S£                      Petition        CCA Disposition:

     FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

                $f^est«                                    JUDGE:

     DATE:       02- III [#-OI-S~                          SIGNED:                           PC:

 JUDGE:               hA C4AASJ*—                          PUBLISH:                          DNP:

                                   -




                                                                                             MOTION FOR

                                                        REHEARING IN CCA IS:
       PfiO     ££       PRTITtfW
                                                        JUDGE:
FORDISCRETIONARY REVIEW
IS        Kg?Ji*h
                                                                                  ELECTRONIC RECORD
DATE          O^AcUo/f
               JUDGE